 GENERALBUILDING LABORERS'LOCAL 66125General Building Laborers'Local Union No. 66,Labor-ers'InternationalUnion of North America,AFL-CIO (Courter & Company,Inc.)andCarloGuastello.Cases 29-CB-896 and 29-CB-924July 11, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYmeaning of Section 8(b)(1)(A) and 8(b)(2) of the Act. TheRespondent denies the commission of any unfair laborpractices. Pursuant to notice, a hearing was held before mein Brooklyn, New York, on January 19 and 20, 1972. Allparties were afforded full opportunity to call, examine, andcross-examine witnesses,to argue orally and thereafter tosubmit briefs. Briefs were not submitted.Upon the entire record herein, including my observationof the demeanor of each of the witnesses as they testified, Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWOn June 2, 1971, Trial Examiner Benjamin K.Blackburn issued his decision in this case in which hefound that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommended that the complaint be dismissed in itsentirety.Thereafter, theGeneralCounsel filedexceptions and a supporting brief. The Respondentfileda brief in support of the Trial Examiner'sDecision.In his exceptions, the General Counsel contentedthat the Trial Examiner erred in finding GeneralCounsel's only witness incompetent to testify. TheBoard found merit in the General Counsel's excep-tions and, on November 3, 1971, issued an Orderrequiring a new hearing to be held in this proceedingbefore a Trial Examiner other than the TrialExaminer who conducted the initial hearing.On January 19 and 20, 1972, a second hearing washeld before Trial Examiner John G. Gregg. On April11, 1972, the Trial Examiner issued the attachedDecision in this proceeding. The Charging Party filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardhereby orders that the complaintherein be,and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG,TrialExaminer:The consolidatedamended complaint herein,issued on March31, 1971, andbased on chargesduly filed,alleges that the RespondentUnion engaged in unfair labor practices within the198 NLRB No. 29I.JURISDICTIONAs alleged in the complaint and admitted in thepleadingsCourter&Company,Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act; and General Building Laborers' LocalUnion No.66,Laborers'InternationalUnion of NorthAmerica,AFL-CIO,herein referred to as the RespondentUnion orLocal 66,isa labor organization within themeaning of Section 2(5) of the Act.IT.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that the RespondentUnion (a) by PhilipSommese onJanuary 18, 1971,threatened at the East Northport jobsite to inflict andinflicted bodily injury to the person of Guastello; (b) bySommese, urged and directed employer's representative,Smith, not to rehire Guastello for future work at thejobsite; and (c) by Jimmy Leone on January 27, 1971,threatened to inflict and inflicted bodily injury to theperson of Guastello. The complaint alleges that theRespondent engaged in the foregoing conduct becauseGuastello had continued to press his grievance against theemployer at a grievance meeting with Smith and Sommeseat the jobsite on January 18, 1971, and had sought toobtain benefits under the contract between the RespondentUnion and Courter by filing a grievance with theRespondent Union on January 16, 1971, and by continuingto press such grievance with Philip Sommese and BrunoLeone, officials of the Respondent Union, and Smith ofCourter Company; and because Guastello hadengaged inother concerted activities protected by the Act includinghisattempt to seek the nomination for the office ofbusiness manager of the Respondent at a generalmember-ship meeting of the Respondent on May 14, 1970, and hissubsequent appeals relating thereto based on alleged denialof his rights as a union member at said meeting whichappealswere directed among others to the generalexecutive board of the International, the judges of theelection, the International convention, and theU.S.Department of Labor.A.The FactsThere was testimony of record by Carlo Guastello whotestified that he soughtnominationfor an office in Local66 in 1967, and then in 1970. According to Guastello heran for the office ofbusiness managerfor the Union in1970. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDGuastello said that in preparation for seeking thenomination he wrote a letter which he was unable to getpublished because of the cost and that he was subsequentlyadvised by someone at the office of the Labor Departmentin New York City to read the statement at the nominationmeeting which was held on May 14, 1970. According toGuastello at the meeting he rose and attempted to read hispaper and he was ruled out of order. Guastello testifiedthat prior to this he had advised two members who weregoing to nominate him and second him that if he did notget the opportunity to read his statement he did not wish tobe nominated. According to Guastello, Bruno Leone,business manager of the Union, has been an officer for 30years.Guastello stated that at the meeting on May 14,1970, Leone was again nominated for the office of businessmanager and ran unopposed.Guastello testified that he took action to protest what hefeltwere unfair procedures at this meeting of May 14,1970, includingwriting to the InternationalUnion.Guastello stated that he also appealed to the electionjudges, but was overruled. Guastello also appealed to thegeneral executive Board of the Laborers' InternationalUnion. Guastello had a hearing on his objections beforethe general executive board, thereafter appealed from thenegative determination by the Board to the convention andthe convention denied his appeal. Guastello stated he alsosent various letters to the U.S. Department of Laborconcerning these matters and received replies. The recordreflects that theU.S.Department of Labor officiallyresponded to Guastello's communications and held ineffectthathis remedy was by private suit in theappropriate U.S. District Court.The General Counsel states that the theory of thecomplaint herein is that the Union's representatives on twooccasions assaultedMr. Guastello and on one of thoseoccasions told an employer not to rehire him, becauseGuastello was pressing a grievance with the Union againsta particular employer and because Guastello had engagedin other protected activities under the Act, includingGuastello's participation in the May 14, 1970, meeting andhis various appeals and protests concerning what he feltwas improper about that meeting and including also hisvarious appeals and proceedings which he instituted beforegovernmental agencies.B.The Alleged Assault by Sommese and theAlleged Direction to the Employer Not To HireGuastelloGuastello testified that he worked on the East Northportjobsite as a laborer assisting carpenters who were hangingscaffolds, and that he was the only laborer on the job asidefrom one Ruisi who was the labor foreman. Guastello wasassistingtwo carpenters who were also employed by theCourter Company. Guastello testified that he worked fromJune 10, 1970, until January 15, 1971, when he was laid offby Ruisi. According to Guastello he thought he wasimproperly laid off, so the next day he went to the Unionwith a written complaint which he handed to Bruno Leone.According to Guastello, Leone gave it to Phil Sommese tohandle.Guastello testified that Sommese at that timeremarked that they didn't have the right to lay Guastellooff.He then instructed Guastello to meet him on January18 at 11 o'clock in the morning at the jobsite in EastNorthport. According to Guastello he met with Sommesein the shanty at the jobsite. At this timeSommeseinstructed the shop steward who was in the shanty to gooutside as he wanted to talk to Guastello. The shopsteward, Gillis, left. Guastello stated that he then explainedtoSommese the basis for his grievance. According toGuastello at this point Mr. Smith an official of the CourterCompany and Gillis came in and they started a discussion.They discussed the merits of the grievance and Guastello'scomplaint. According to Guastello, Sommese told him thathe didn't know what he was talking about so he, Guastello,raised his voice. Guastello said that he then took out theagreement and showed Sommese the agreement and thatSommese then told Smith that if Smith needed any morelaborers he was not to hire Guastello. Guastello subse-quently testified that he did not recall what he had actuallysaid or what had been said as the matter happened 2 yearsbefore.Guastello had his recollection refreshed by atranscript of a previous Board hearing, then stated that heremembered "of the spit in the face, the slap in the face."He then testified as follows:Q.Can you tell us now to the best of yourrecollection now whether you recalled what happenedafterSmith and Mr. Gillis came into the shanty.A.Ibelieve I said-when he said the words of Ididn't know what the hell I was talking about, I toldhim he was disgraced to our union also, that Ipaid-that we pay his salary, that he shouldlisten tome, you know, that that is no way for a delegate to talkto a fellow member, that is no way-and that's why Isaid he is a disgrace to our union.And then he came at me and slapped me with a fistand and then they pushed him out near the door. Thenhe twist his tongue and spit in my face and then I saysharsh words-I'm not-In another version Guastello indicated that Guastellowas discussing with Sommese certain provisions of thelaborers' contract relative to Guastello's grievance againsthis layoff by Courter. According to Guastello,Sommesesaid, "You don't know what the hell you're talking about."Guastello told him he was a disgrace to the Union, "I payyour salary."Q.So then what happened when you said that?A.At that time-I'm not going to swear he came atme and slapped me because he is a ex-boxer because hedidn't come all the way... .Q.Did he say anything to Mr. Smith at that time?A.-You hire who you want, but don't put theman, Carlo Guastello on the job ... .Guastello testified to the alleged assault by Sommesewith several differing versions indicating in some thatSommese did not in fact strike him; that Sommese,realizinghisown strength, restrained himself; thatSommese's hand came so close to Guastello's face thatGuastello felt the warmth of his hand; and that Sommeseslapped him. According to Guastello's testimony, after thisincident "we both cooled down, let me say it that way.That we both cooled and we talked to one another becauseitwas dinner time." GENERALBUILDING LABORERS'LOCAL 66127In his testimony, Philip Sommese, organizer for Local 66,stated thatGuastello complained about his layoff atCourter, that he advised Guastello that according to theagreementthe contractor had a right to hire and fire. WhenGuastello insisted, Sommese made an appointment to meetat the jobsite, where he inquired of Smith as to whyCourter had laid off Guastello. When Smith respondedessentially that he didn't have to build any more scaffoldsand only needed one laborer, Sommese was satisfied.Guastello continued to press his grievance. According toSommese,Guastello became violent and pushed Sommese"with his belly," Sommese denied slapping Guastello,denied threatening him, and denied inflicting any bodyinjury on Guastello.Q.Did you tell any representative of Courterwhether it was Mr. Smith or Mr. Ruisi, that Courterwas not to rehire Guastello?A.Never.In his testimony, Smith stated he directed the layoff ofGuastello because of lack of work. At the meeting withGuastello andSommese,according to Smith Guastelloclaimed that work being done by carpenters belonged tolaborers. Smith stated that the work was that of carpentersand told Sommese he had laid off Guastello because oflack of work. Sommese was satisfied. Smith stated he -didnot see Sommesehit or slap Guastello. He stated thatGuastello had become quite excited.Based on my observation of the demeanor of the witnessSommese as he testified I credit his testimony and hisdenials. He was straightforward, and unmistakably uncon-trived. I was impressed with his sincerity. On the otherhand, based on my observation of the witness Guastello ashe testified I do not credit his version. Aside from hisdemeanor, his actual testimony was marked by conflicting,vaccillating, and shifting versions. In demeanor he wasobviously intensely preoccupied with relating incidentsthat had occurred with biblical overtones. His descriptionsand testimony were significantly marked by platitudes andallegory.He did not testify with certainty. Accordingly, Ifind that Sommese did not threaten to inflict nor did heinflict bodily injury to the person of Guastello as alleged inthe complaint. I find that Sommese did not urge and directSmith not to rehire Guastello to work at the jobsite in theevent services of a laborer were required in the future. Iwill accordingly recommend dismissal of that portion ofthe complaint.C.The Alleged Assault by LeoneThe complaintallegesthat on or about January 27, 1971,theRespondent by Jimmy Leone, its shop steward andagent, at a jobsite at Stony Brook College threatened toinflict and inflicted bodily injury to the person of Guastellobecause Guastello had continued to press his grievanceagainst Courter and because Guastello sought to obtainbenefits under the contract between the Respondent Unionand Courter and because Guastello had engaged in otherconcerted activities protected by the Act.Guastello testified that after his layoff at Courter heshaped up at a job at Stony Brook College for about 8days. According to Guastello, the second day he shaped uphe met Jim Leone, shop steward on the job and a brotherof Bruno Leone,the business manager for the RespondentUnion.Guastello testified that he tried to tell Jim Leonewhat had happened but he did not want to know about itas he was concerned about his son in Viet Nam.According to Guastello on January27, 1971,he shapedup at the Stony Brook job but was not selected.About 8:30a.m. he went toward the shanty where Jim Leone emergedto empty a rubbish can.As he entered the shanty he wastoldbyLeone he was not wanted in the shanty, notwelcome. According to Guastello as he started walking out,or down the steps leading to the shanty he heard someonesay "leave me alone" and he was struck on his left checkand over the eye by Jim Leone. According to Guastello,Leone then backed up,picked up an iron pipe with asquare end and held it in his hand. He did not use it.Guastello testified that he subsequently had stitchestaken over his eye.He called the Suffolk County police andreported the incident, later accompanied the police to thepolice station at Coram where it was learned that Leonehad filed charges at another police station at Hauppauge.According to Guastello they proceeded to Hauppauge andwent into a courtroom where a judge subsequently setdown the case for hearing at a later date.Guastello testified that he appeared at the hearing onJune 17, 1971, and that he was informed that Leone haddropped his charges.The record indicates that on that datethe charges of assault in the case of Guastello vs. Leonewere dismissed on motion of the district attorney.James Leone testified that he had known Guastello for 4years.Leone stated that sometime before the incidentalleged in the complaint he and Guastello had worked atthe East Northport jobsite for different employers.Accord-ing to Leone at that time Guastello made some remarksabout James Leone's brother, Bruno,and in an ensuingexchange threatened to kill James Leone.Leone testified that on January27, 1971,he was shopsteward at Stony Brook. The shape up took place at 8 a.m.,and the men were told there would be no hiring after 8 a.m.About 8:30 a.m.Leone was cleaning the shanty whenGuastello tried to come in. Leone testified that he toldGuastello to stay out as he was cleaning the shanty andtherewould be no more hiring that day. At that timeGuastello was on the step and then entered the shanty. AsLeone walked down the steps,according to Leone,Guastello struck him from behind and knocked him down.Leone struck back. The fight was stopped when otherscame around.Leone denied picking up an iron pipe.Leone testified that he was aware that Guastello had runfor business manager against Leone's brother Bruno, andthat he wanted to become business manager and was awareof the many complaints and appeals taken by Guastello,and that Guastello constantly criticized not only BrunoLeone but all the officers of the Respondent Union.Based on my observation of the demeanor of thewitnesses as they testified I credit the version of JamesLeone who testified that he was struck by Guastello beforestriking back.Ido not credit Guastello's version of theincident.It is clear from the record that blows wereexchanged. It is also clear that the matter was disposed ofbefore a court of competent jurisdiction and the assaultcharge by Guastello against Leone was dismissed. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDIam unable to find on this record sufficient evidence onwhich to base a finding that the injury inflicted by JamesLeone on Guastello was inflicted because Guastello hadcontinued to press his grievance against Courter, becauseGuastello had sought to obtain benefits under the contractbetween the Respondent Union and Courter, and becauseGuastellohad engaged in other concerted activitiesprotected by the Act.While the General Counsel citesTeasmters Local 729,(Penntruck Co.),189 NLRB No. 83, that case is distinguish-able.In finding a violation of Section 8(b)(1)(A) inPenntruckthe Board found that the record established thatthe conduct involved was primarily motivated by theresentment the union agent felt towards certain employeesbecause of their participation in a work stoppage notauthorized by the Union and that the threats and assaultswere an attempt to force employees to abandon the picketline.The Board found that the assaults by the union agentagainst certain employees were intended to coerce theemployees into crossing a picket line. In the case at hand Iam persuaded and I find that the assault by Leone wasclearly not intended to coerce Guastello in his exercise ofprotected union activity but was clearly the outgrowth ofand inherently part of personal animosities provoked inlarge part by Guastello's behavior, personal invective, andprovocative statements, and not due to his substantiveunion activity. I shall therefore recommend dismissal ofthat portion of the complaint.Since a preponderance of the probative evidence doesnot establish that the Respondent Union committed anyunfair labor practice I will recommend that the complaintbe dismissed in its entirety.CONCLUSIONS OF LAW1.Courter & Company, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Respondent Union has not engaged in unfairlabor practices as alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERThe complaint herein is dismissed in its entirety.